                                        EXHIBIT 10.1
                                                                            
                                                                        
                                                                            Execution
Copy

TRANSITION AGREEMENT


THIS TRANSITION AGREEMENT (“Agreement”) is entered into as of the 30th day of
April, 2008 by and among (i) BROADPOINT SECURITIES GROUP, INC. (f/k/a FIRST
ALBANY COMPANIES INC.) (“Broadpoint”), a New York corporation, (ii) FA
TECHNOLOGY VENTURES CORPORATION (“MgmtCo”), a Delaware corporation (iii) FA
TECHNOLOGY HOLDING, LLC (“NewCo”), a Delaware limited liability company, and
(iv) GEORGE C. McNAMEE, GREGORY A. HULECKI, KENNETH A. MABBS, GIRI C. SEKHAR,
JOHN A. COCOCCIA and CLAIRE WADLINGTON (collectively, the “FATV Principals”)
with regard to a proposed restructuring of the investment management
arrangements relating to FA Technology Ventures , L.P. (“Fund II”), an existing
venture capital fund managed by MgmtCo, and the formation of FA Technology
Ventures III, L.P. (together with any parallel investment vehicle, “Fund III”),
a new venture capital fund to be sponsored and managed by NewCo and its
subsidiaries (collectively, the “Transactions”).


1.  Organization of NewCo.  NewCo has been duly formed and is wholly-owned by
certain of the FATV Principals.  Broadpoint will not have an ownership interest
in NewCo.


2.  Structuring Fund III.  NewCo has presented Broadpoint with a draft
Confidential Private Placement Memorandum of Fund III (the “PPM”), which PPM
includes the proposed terms of Fund III (including the amount of the management
fee, the carried interest and related clawback obligations and certain other
customary rights and obligations of the investors in Fund III and other
pertinent details).  Broadpoint has reviewed and approved the PPM.  It is
contemplated that, although Fund III will in many respects be structured in a
manner similar to Fund II, Broadpoint and its subsidiaries will not guarantee
any of the obligations of NewCo, the general partner of Fund III (“GP III”)
(except for its pro-rata share of any clawback obligation as set forth in
paragraph 7) or any of their affiliates under the Fund III documents.  There
will also be no offset against the management fees payable by Fund III to NewCo
or its subsidiaries for any investment banking, advisory, commitment,
consulting, director or similar fees paid by Fund III portfolio companies to
Broadpoint or its subsidiaries or other restrictions or disincentives for such
portfolio companies to engage Broadpoint and its subsidiaries for investment
banking or financial advisory services.


3.  Broadpoint Investment Commitment.  Subject to the execution and delivery of
mutually acceptable definitive agreements governing Fund III (the “Fund III
Agreements”) and definitive agreements of GP III (the “GP III Agreements” and
collectively with the Fund III Agreements, the “Definitive Fund Agreements”),
Broadpoint, as part of the Definitive Fund Agreements, will make a capital
commitment of $10 million to Fund III at the first closing of Fund III (the
“Broadpoint Commitment”), as long as the total commitments to Fund III
(excluding the Broadpoint Commitment) exceed $50 million (the “Funding
Threshold”) and if the Funding Threshold is not met at the First Closing of Fund
III then such $10 million commitment shall be made at the closing of Fund III at
which the Funding Threshold is met; provided, however, if the Funding Threshold
is not met by June 30, 2009, Broadpoint’s obligation to make the Broadpoint
Commitment shall terminate.  Once the Definitive Fund III Agreements have been
executed by Broadpoint in respect of the Broadpoint Commitment, NewCo and its
subsidiaries may disclose such commitment in their fundraising efforts for Fund
III and, prior to such time (so long as Broadpoint’s obligations hereunder have
not been terminated), NewCo and its subsidiaries may also disclose to potential
investors in Fund III that Broadpoint and NewCo have entered into this Agreement
contemplating such a commitment.  Broadpoint acknowledges that the terms of Fund
III are expected to be substantially similar to those set forth in the PPM and
Broadpoint acknowledges that such terms are acceptable.  The parties acknowledge
that the terms of Fund III may be subject to negotiation with investors and
agree that (i) Broadpoint will be entitled to “most favored nation” treatment
with regard to its rights and obligations as an investor in Fund III compared to
other investors (subject to customary exclusions previously approved by
Broadpoint) and (ii) Broadpoint will have the right to terminate its obligation
to make the Commitment if such negotiations result in changes to the terms of
Fund III that Broadpoint determines in good faith to be materially adverse to
its interests.


4.  Fundraising.  NewCo and its subsidiaries will be permitted to use all
performance information from Fund II and venture capital investments made
through Broadpoint prior to Fund II (the “FATV I Portfolio”) and due diligence
materials and other books and records associated with such investments (subject
to any applicable confidentiality restrictions) in preparing the PPM and other
due diligence and offering materials for Fund III and any successor fund
sponsored by NewCo.  It is also contemplated that Broadpoint will assist NewCo
and its subsidiaries in fundraising for Fund III.  Contemporaneously herewith,
NewCo shall, and Broadpoint shall cause Broadpoint Capital, Inc. or another
broker-dealer subsidiary of Broadpoint (the “Broadpoint B/D”) to, execute and
deliver a Placement Agent Agreement substantially in the form attached as
Exhibit A hereto (the “Placement Agent Agreement”) pursuant to which, among
other things, Broadpoint B/D will develop a target list of potential investors
in Fund III with whom Broadpoint or its affiliates have a relationship (the
“Target List”), which will be subject to NewCo’s approval, and may otherwise
assist NewCo in the fundraising for Fund III.  NewCo and its subsidiaries and
representatives shall comply with all applicable securities and other laws in
the fundraising activities for Fund III and in the management and operation of
Fund III, GP III and NewCo and Broadpoint and Broadpoint B/D shall comply with
all applicable securities and other laws in their fundraising activities for
Fund III.
 
 

--------------------------------------------------------------------------------




5.  Modifications to Certain Fund II Arrangements.


(a)  Concurrent with the first closing of Fund III (the “Trigger Date”), MgmtCo
will assign all of its rights and interest in the Investment Advisory Agreement
between it and FATV GP LLC in respect of Fund II (the “Fund II Investment
Advisory Agreement”) to NewCo and NewCo will assume all of MgmtCo’s obligations
and liabilities thereunder and will indemnify Broadpoint and its affiliates
(including MgmtCo) against all claims and liabilities relating to such agreement
arising in respect of matters occurring after the Trigger Date.  Such assignment
and assumption will be effected by execution of the Consent, Assignment and
Assumption Agreement attached hereto as Exhibit B which NewCo and MgmtCo agree
to execute on the Trigger Date and which NewCo agrees to use its reasonable best
efforts to cause FATV GP LLC to execute as soon as practicable thereafter.  Any
management fees prepaid to Broadpoint pursuant to the Fund II Investment
Advisory Agreement will be pro-rated on a daily basis and any portion thereof
relating to a period after the Trigger Date will be remitted to NewCo as soon as
practicable after the Trigger Date.


(b)  NewCo will use reasonable efforts to terminate any existing restrictions or
disincentives on portfolio companies of Fund II from engaging Broadpoint and its
subsidiaries in a financial advisory or any other capacity.  Broadpoint
acknowledges that there can be no assurance of success in terminating any such
restrictions.


6.  Termination of the Employment of the FATV Principals.  On the Trigger Date,
each of the FATV Principals will resign from MgmtCo and/or Broadpoint, as the
case may be.  Both (1) the FATV Principals and (2) MgmtCo and/or Broadpoint,
agree to mutually release one another from all further obligations or
liabilities and not to disparage one another to any other party; provided that
Broadpoint’s release of the FATV Principals shall not apply to (x) any right of
recourse that Broadpoint or its affiliates may have against such FATV Principals
in the event that a third party asserts a claim against Broadpoint or any
affiliate based on any actions or inactions of such FATV Principals while
employed by Broadpoint or any affiliate or (y) the rights of Broadpoint and its
affiliates under this Agreement and the agreements referred to herein; provided,
further, that the FATV Principals’ release of Broadpoint and its affiliates
shall not apply to any rights (A) under any employment benefit or compensation
plan of Broadpoint or MgmtCo, (B) under this Agreement and the agreements
referred to herein or (C) claims for indemnification or insurance coverage for
actions taken or not taken prior to the date such FATV Principals resign from
MgmtCo and/or Broadpoint, as the case may be.  Broadpoint confirms that each of
the FATV Principals are covered by the indemnification provisions set forth in
MgmtCo’s corporate by-laws for their actions or inactions as employees of MgmtCo
to the extent they meet the standard of care required for such indemnification
and that the indemnification provisions set forth in such by-laws will not be
amended in a manner that adversely affects the FATV Principals.


7.  Broadpoint Participation in Fund III Carried Interest.  Subject to the
Broadpoint Commitment, the GP III Agreements will provide Broadpoint (or its
designated subsidiary) with an equity interest in GP III entitling it to a
minimum of 10% of the carried interest earned by GP III.  Broadpoint B/D will
also have the right to receive an additional 1% of the carried interest earned
by GP III for each $5 million of capital commitments made (and accepted by GP
III) to Fund III from investors on the Target List up to a maximum of an
additional 10% of the carried interest earned by GP III, it being contemplated
that Broadpoint B/D will assign such equity interest or the right to receive
such equity interest to Broadpoint (or its designated subsidiary).  In respect
of any such equity interest, Broadpoint (or its applicable subsidiary) will be
responsible for its pro-rata share of any clawback obligations and to fund its
pro rata share of GP III’s obligations to invest in Fund III, in each case
consistent with the obligations of the other partners or members of GP III.


8.  Funding of Expenses.
 
(a)  MgmtCo will continue to operate consistent with current practice
(operations, staffing and expenses) for the purpose of performing its
obligations under the Fund II Investment Advisory Agreement (and Broadpoint
agrees to fund MgmtCo for such operations, subject to the provisions below)
through the date (the “Cut-Off Date”) that is the earlier to occur of the
following dates (i) the Trigger Date and (ii) December 31, 2008.  The parties
expect that MgmtCo will operate consistent with a budget agreed upon by the
parties attached hereto as Exhibit C, and NewCo will provide Broadpoint with
monthly reports outlining actual results as compared to the budget as soon as
practicable after the end of each month.  In addition, MgmtCo will provide NewCo
with bridge funding for reasonable out-of-pocket legal, travel and other
expenses incurred by NewCo prior to the Cut-Off Date in connection with the
organization and marketing of Fund III (“Fund-Related Expenses”); consistent
with the budget agreed upon by the parties attached hereto as Exhibit D, and
NewCo will provide Broadpoint with monthly reports outlining actual results as
compared to budget as soon as practicable after the end of each month.  It is
contemplated that the expenses to be borne by MgmtCo pursuant to this Paragraph
8(a) will principally be funded out of the management fees payable to Mgmt Co
under the Fund II Investment Advisory Agreement.
 
(b)  As soon as practicable following the Trigger Date, NewCo or Fund III shall
reimburse MgmtCo for any Fund-Related Expenses funded by MgmtCo, as well as for
any operating losses incurred by MgmtCo in respect of Fund II and Fund III after
June 30, 2008.
 
 

--------------------------------------------------------------------------------


 
9.  Use of FA Technology Name/Trademark Assignment.  Broadpoint hereby
authorizes NewCo to use the name “FA Technology” as part of its corporate name,
subject to Broadpoint’s right to terminate such right in the event of any breach
by NewCo of any of its obligations under this Agreement, provided, however, that
Broadpoint’s right to terminate NewCo’s right to use the name “FA Technology” as
part of its corporate name shall lapse as of the Trigger Date.   Broadpoint
hereby conveys, assigns and transfers to NewCo, effective on the Trigger Date
without further action of the parties, ownership of the name “FA Technology” and
any derivation thereof (the “Name Rights”, which include, without limitation,
the rights to use “FA Technology Ventures” and “FATV”) along with the goodwill
appurtenant thereto, and all rights Broadpoint has in the Name Rights shall
automatically transfer to NewCo on the Trigger Date, including the right to seek
trademark registration for “FA Technology” and to sue for past infringement,
subject in each case to NewCo’s grant to Broadpoint of a limited continuing
right to use certain Name Rights described below.  Broadpoint agrees to execute
upon request any lawful documents and to perform any other lawful acts as may be
reasonably requested by NewCo to secure fully or perfect the aforesaid
assignment to NewCo, its successors, assigns, and legal representatives at its
or their expense.  After the Trigger Date, Broadpoint and its affiliates shall
not use the Name Rights except as follows:  (i) Broadpoint and its affiliates
will continue to have the right to use the Name Rights in any description of
their businesses or operations relating to the period prior to the Trigger Date
or otherwise relating to their former ownership of the Name Rights and (ii)
Broadpoint and its affiliates will have the right to use the name “FA Technology
Ventures” in marketing materials to represent that there is a strategic
relationship between Broadpoint and NewCo.  Any additional use of “FA Technology
Ventures” by Broadpoint is subject to the prior written approval of NewCo (which
approval shall not be unreasonably withheld).
 
10.  Nonsolicitation.  In consideration of the assistance contemplated to be
given by Broadpoint in connection with the organization and marketing of Fund
III, each FATV Principal hereby agrees: during the Non-Solicitation Restricted
Period (as defined below) not to directly or indirectly (through NewCo or
otherwise) solicit for employment or hire anyone who is an employee of
Broadpoint or any subsidiary (other than other FATV Principals and other than
Molly Mont and Cathy McBride).  For such purpose, “Non-Solicitation Restricted
Period” means the period beginning on the date hereof and ending eighteen months
after the Trigger Date; provided that the Non-Solicitation Period shall
automatically terminate if the employment of such FATV Principal with Broadpoint
and its subsidiaries is terminated without cause.
 
11.  Governing Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  If any action
or proceeding shall be brought by a party to this Agreement or to enforce any
right or remedy under this Agreement, each party hereto hereby consents and will
submit to the jurisdiction of the courts of the State of New York or any Federal
court sitting in the County, City and State of New York.  Any action or
proceeding brought by any party to this Agreement to enforce any right, assert
any claim or obtain any relief whatsoever in connection with this Agreement
shall be brought by such party exclusively in the courts of the State of New
York or any Federal court sitting in the County, City and State of New York.
 
12.  Counterpart Signatures.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which shall
be deemed one and the same instrument.
 
13.  Deemed to be Prepared by All Parties.  In interpreting this Agreement, it
shall be deemed that it was prepared by all of the parties jointly and no
ambiguity shall be resolved against any party on the premise that it or its
attorneys was responsible for having drafted this Agreement or the provision at
issue.


14.  Severability. In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
15.  Termination.  If the initial closing of Fund III has not taken place on or
prior to March 31, 2009, the parties’ rights and obligations under this
Agreement shall automatically terminate except as follows: (a) the
non-solicitation obligations of each FATV Principal shall continue until
eighteen months following any termination of such FATV Principal’s employment
with MgmtCo or its subsidiaries unless such employment was involuntarily
terminated by MgmtCo or such subsidiaries and in any case such non-solicitation
obligations shall not apply with respect to other FATV Principals, Molly Mont or
Cathy McBride and (b) upon the initial closing of any subsequent venture capital
fund sponsored by NewCo or any 4 of the 6 FATV Principals prior to June 30,
2009, NewCo or such FATV Principals shall cause NewCo or such subsequent fund to
reimburse Broadpoint for any Fund-Related expenses funded by Broadpoint pursuant
to Paragraph 8(a).

 
                                    [the next page is the signature page] 
 
 

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF the undersigned have executed this Agreement as of the
day and year first above written.
 
BROADPOINT:
 
 
BROADPOINT SECURITIES GROUP, INC.
 
By: /s/ Lee Fensterstock
Name: Lee Fensterstock
Title:   Chief Executive Office
 
                                      
                                                                                               
NEWCO:                            
         
 
FA TECHNOLOGY HOLDING, LLC
 
By: /s/ Gregory A. Hulecki
Name: Gregory A. Hulecki
Title:   Member
 
 
MGMTCO:
 
 
FA TECHNOLOGY VENTURESCORPORATION
 
By: /s/ Lee Fensterstock
Name: Lee Fensterstock
Title:   Chief Executive Office
 
 
FATV PRINCIPALS:

                            
/s/ George C. McNamee
GEORGE C. MCNAMEE (with respect to sections 6 and 10 only)


/s/ Gregory A. Hulecki
GREGORY A. HULECKI (with respect to sections 6 and 10 only)


/s/ Kenneth A. Mabbs
KENNETH A. MABBS (with respect to sections 6 and 10 only)
 
/s/ Giri C. Sekhar
GIRI C. SEKHAR (with respect to sections 6 and 10 only)
 
/s/ John A. Cococcia
JOHN A. COCOCCIA (with respect to sections 6 and 10 only)
 
/s/ Claire Wadlington
CLAIRE WADLINGTON (with respect to sections 6 and 10 only)




--------------------------------------------------------------------------------


 